Citation Nr: 0720097	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-12 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for tendonitis of the 
right shoulder, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from September 1977 until 
March 1980.    
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Wichita, 
Kansas.

With respect to the veteran's request for a hearing noted on 
his April 2005 substantive appeal, the Board observes that 
his request was withdrawn in June 2005, as noted on a 
preprinted form.  The veteran did not ask to have the hearing 
rescheduled.  Therefore, the Board hearing request is 
considered withdrawn.


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

After reviewing the record, the Board finds that the VA has 
not completed its duty to assist under the VCAA.  
Specifically, the report of the April 2004 VA examination 
notes that the veteran has had the onset of intermittent 
numbness and tingling in his fingertips since his last VA 
examination in November 2002.  It was noted that the numbness 
and tingling make it difficult for the veteran to grasp 
objects or engage in fine motor activities.  Further, a May 
2004 MRI contained impressions of impressions of "AC 
(acromioclavicular) joint arthritis with impingement over the 
supraspinatus tendon" and "no rotator cuff tendon tear or 
atrophy."  The 2004 VA examiner diagnosed the veteran with 
rotator cuff injury of the right shoulder with impingement of 
the supraspinatus tendon and degenerative changes with 
significant loss of function and chronic pain.  The examiner 
also noted that the veteran had a new onset of intermittent 
sensory loss.  The Board finds that is unclear if the 
veteran's symptoms of numbness and tingling in his fingertips 
are part and parcel of the disability at issue.  Thus, in the 
absence of specific medical evidence of record, the Board 
finds that a clinical opinion in this regard would be useful 
prior to further appellate adjudication of this appeal.  

Additionally, during the pendency of the appeal, the notice 
requirements under 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2006) have been interpreted to apply to 
all aspects of claims, to include the initial disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Because the Court's 
decision is premised on the five elements of a service 
connection claim, it is the consensus opinion within VA that 
the analysis employed can be analogously applied to any 
matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.  In this case, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the claims on appeal.  
As such, the Board finds that corrective notice should be 
sent to the veteran to so comply.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue on appeal in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2006), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any other 
applicable legal precedent.  Include an 
explanation of the information and 
evidence needed to establish a disability 
rating and effective date in the event of 
award of any benefit sought, per 
Dingess/Hartman.

2.  Schedule the veteran for an 
examination with the appropriate VA 
specialist to determine the whether the 
veteran's symptoms of numbness and 
tingling in his fingertips, with 
impairment of his grasp and fine motor 
activities, are part and parcel of 
service-connected tendonitis of the right 
shoulder.  

The claims folder should be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed.  All necessary tests 
and studies should be accomplished and 
any complaints and clinical 
manifestations should be reported in 
detail. 

The examiner should opine as to whether 
the veteran's symptoms of numbness and 
tingling in the fingertips may be 
clinically dissociated from, or are part 
and parcel of, his service-connected 
tendonitis of the right shoulder.  The 
examiner should, if possible, indicate 
what specific symptoms are attributable 
to the service-connected tendonitis of 
the right shoulder, as opposed to 
symptoms referable to any other service-
connected or nonservice-connected 
disabilities.  If it is not possible or 
feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  Please 
also discuss the rationale of all 
opinions provided.

3.  Readjudicate the issue on appeal and 
consider all evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as appropriate.




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



